Citation Nr: 1109543	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  02-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of shrapnel wound to the right leg and right knee, to include whether a separate disability rating is warranted for scars.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.

3.  Entitlement to service connection for a left leg disability claimed as secondary to the service-connected right leg disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Whether the appellant filed a timely substantive appeal to the October 13, 2004 rating decision.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for ischemic heart disease (claimed as coronary artery disease (CAD)) and a entitlement to a permanent and total disability finding has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left leg disability claimed as secondary to the service-connected right leg disability and an increased rating for postoperative residuals of shrapnel wound to the right leg and right knee, to include whether a separate disability rating is warranted for scars, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities is not shown by the record.

2.  On VA audiometric examination in September 2010, the right ear had an average decibel loss of 36.25 with a speech recognition score of 90 percent (Level II).  The left ear had an average decibel loss of 42.5 with a speech recognition score of 88 percent (Level II).

3.  In an October 13, 2004 rating decision, the appellant was denied an increased rating for varicose veins of the right leg, posttraumatic stress disorder (PTSD), tinnitus, shrapnel wound right leg and knee, and individual unemployability (TDIU).  He was notified of the decision October 22, 2004.

4.  In February 2005, the RO received the appellant's timely notice of disagreement to the October 2004 rating decision.

5.  In August 2005, the appellant was furnished with a Statement of the Case (SOC).

6.  No substantive appeal was received within one year of the notice of decision or within 60 days of the SOC.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010). 

3.  The appellant did not submit a timely substantive appeal to the October 13, 2004 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in April 2003, August 2005 and May 2008.  Moreover, in October 2010 the appellant was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the appellant was informed that he could submit additional evidence and that the record would be held open to allow him to do so.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See 38 C.F.R. § 20.1304(c) (2010).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, appropriate examinations have been conducted for the claim for a higher rating for bilateral hearing loss disability.  We note that the VA examinations were adequate.  The examiner reviewed the history, established clinical findings and provided reasons for the opinions.  

However, we note that the appellant has not been afforded a VA examination for the claim for service connection for peripheral neuropathy of the upper extremities.  However, we note there is no showing that the appellant has such a disability.  We find that the evidence is adequate.  In reaching this conclusion, the appellant's own lay statements were considered, but as will be explained in the body of this decision, such statements do not establish the presence of a disability.  For these reasons, the evidence does not indicate that the appellant has peripheral neuropathy of the upper extremities yet alone that such may be related to active service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis or an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The appellant has appealed the denial of service connection for peripheral neuropathy of the upper extremities.  After review of the evidence, the Board finds against the claim.

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, there is no persuasive evidence that the appellant has peripheral neuropathy of the upper extremities.  During his October 2010 hearing, the appellant reported that he was diagnosed with peripheral neuropathy of the upper extremities.  He stated that his upper extremities were painful, tingly and numb at times.  Although the appellant has stated that he was diagnosed with peripheral neuropathy, the Board notes that the record is devoid of such a showing.  We also note that the appellant was allowed time to submit evidence of a diagnosis of peripheral neuropathy, but to date he has not submitted any evidence in regard.  

At most, the record contains the appellant reports of numbness and tingling.  Peripheral neuropathy is not demonstrated during service or within a year of separation.  Rather, the separation examination disclosed that the neurologic system and upper extremities were normal.  Similarly, when examined in 1981, the examiner established that there were no obvious neurologic deficits.  Such normal findings are inconsistent with a neurologic disorder.  We also note that recent records, to include November 2008 and November 2009 records, reflects numerous problems but are silent for peripheral neuropathy.  Also examination in October 2009 revealed normal neurologic findings.  

The Board has considered that the appellant is competent to report symptoms such as numbness, tingling and pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Board finds that he is not competent to state whether he has peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The appellant has not identified or produced any evidence, medical or otherwise, that would tend to show current disease or injury.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

We acknowledge that the appellant served in Vietnam.  With regard to the appellant's claim for service connection for peripheral neuropathy, the Board notes that service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  As such, it is presumed that he was exposed to herbicides during service.

However, we note that there is no showing that the appellant has acute and/or subacute peripheral neuropathy much less a disability subject to presumptive service connection.  Accordingly, there is no showing of peripheral neuropathy and therefore presumptive service connection on the basis of Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.

The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.  

The appellant's service-connected bilateral hearing loss disability has been rated by the RO under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the February 2001 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
55
55
LEFT
20
10
65
80

The appellant had a pure tone average of 32.5 for the right ear and 44 for the left ear.  Speech audiometry revealed speech recognition ability 92 percent in the right ear and 84 percent in left ear.  

On the May 2003 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
60
55
LEFT
20
15
65
80

The appellant had a pure tone average of 35 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability 92 percent in the right ear and 92 percent in left ear.  

On the April 2004 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
55
55
LEFT
20
15
65
80

The appellant had a pure tone average of 34 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability 88 percent in the right ear and 92 percent in left ear.  

In the January 2006 VA compensation and pension examination, it was noted that the appellant's hearing has not changed since 2001.  The examiner stated that the appellant reports he noticed a decrease but otherwise reported no changes in his case history.  The examiner noted that the appellant was very reluctant to respond, especially on the right side and was inconsistent in responding.  The test results showed a change in hearing, therefore the examiner related that the appellant should be re-evaluated or retested to confirm the results.  The appellant also requested to be examined by another audiologist.  

On the October 2008 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
65
LEFT
25
25
65
80

The appellant had a pure tone average of 43.75 for the right ear and 48.75 for the left ear.  The examiner noted that the provided speech discrimination scores were to low for the hearing loss identified and that he felt that he may have been manipulated by the appellant.  

On the September 2010 VA compensation and pension examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
60
80
LEFT
10
15
55
65

The appellant had a pure tone average of 36.25 for the right ear and 42.5 for the left ear.  Speech audiometry revealed speech recognition ability 90 percent in the right ear and 88 percent in left ear.  

During his October 2010 hearing, the appellant stated that although he was issued hearing aids, because of the severity of his tinnitus, it just muffles everything.  The appellant related that his hearing had deteriorated.  According to the appellant, he cannot hear in public.  The appellant's wife stated that the appellant cannot hear the phone ring and that the TV blasts constantly.  

The February 2001 audiological evaluation revealed an average right ear pure tone decibel loss of 32.5 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 44 with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The May 2003 audiological evaluation revealed an average right ear pure tone decibel loss of 35 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 45 with speech recognition of 92 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The April 2004 audiological evaluation revealed an average right ear pure tone decibel loss of 34 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 45 with speech recognition of 92 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The October 2008 audiological evaluation revealed an average right ear pure tone decibel loss of 43.75.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 48.75.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The September 2010 audiological evaluation revealed an average right ear pure tone decibel loss of 36.25 with speech recognition of 90 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 42.5 with speech recognition of 88 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

As shown above, at most, the audiometric examinations support a noncompensable percent rating for bilateral hearing loss disability, and do not support a higher evaluation or another examination.  The appellant has repeatedly been examined with all the results reaching the same conclusion.  Although the appellant asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board notes that the appellant's assertions that his hearing has deteriorated.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a 0 percent disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  

Furthermore, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show pure tone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also failed to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the 0 percent rating accurately reflects the degree of the appellant's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Based on the foregoing, the claim for a higher rating for bilateral hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

TIMELINESS OF APPEAL

In order for the Board to have jurisdiction to review a RO denial, there must be a timely Substantive Appeal.  A timely substantive appeal initially requires that a written Notice of Disagreement (NOD) be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a Statement of the Case (SOC) on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) (West 2002);  38 C.F.R. § 20.101(d) (2010).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 (2010)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

In an October 13, 2004 rating decision, the appellant was denied an increased rating for varicose veins of the right leg, PTSD, tinnitus, shrapnel wound right leg and knee, and TDIU.  He was notified of the decision October 22, 2004.  In February 2005, the RO received the appellant's timely notice of disagreement to the October 2004 rating decision.  In August 2005, the appellant was furnished with a SOC.  The RO received his Substantive Appeal, VA Form 9, on November 1, 2005.  
In March 2006, the AOJ made a determination that the VA Form 9 was not timely filed.  The appellant has appealed that determination.  

During his October 2010 hearing, it was stated that the appellant was late filing his Substantive Appeal by 9 or 10 days.  The appellant stated that he waited so long to file his VA Form 9 because at that time he was taking a lot of medical tests and was getting ready for his left hip replacement, and that it was on his desk but he basically forgot about it until he noticed it again.  

Here, the appellant's Substantive Appeal, VA Form 9, was received on November 1, 2005, which is beyond the time requirement.  There is no evidence or contention that the he filed his VA Form 9 or any other correspondence, indicating his intent to perfect his appeal with the VA, earlier than November 1, 2005.  Furthermore, the appellant did not request an extension of time for filing the substantive appeal prior to the expiration of the time limit, which was explained in the SOC.  38 C.F.R. § 20.303.  At the hearing, it was stated that the appellant had signed his VA Form 9 on October 1, 2005.  However, when asked about his failure to file his Substantive Appeal within the applicable time period, he indicated that he had a lot going on at that time and that he put it on his desk and "basically forgot about it until [he] noticed it."  

A Substantive Appeal was not received within one year of the notice of decision or within 60 days of the SOC.  For this reason, the appellant did not timely file a Substantive Appeal with regard to the October 2004 rating decision, which denied his claims for an increased rating and TDIU.  As such, the Board lacks jurisdiction to review on appeal the merits of the claim, and the appeal must be dismissed.


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.  

A compensable rating for a bilateral hearing loss disability is denied.  

The appeal of the October 13, 2004 rating decision is dismissed.


REMAND

The appellant has appealed the denial of service connection for a left leg disability.  He claims his left leg disability is secondary to the service-connected right leg disability.  

In January 2005, it was noted that the appellant had severe pain in his joints primarily in his left leg secondary to an injury in Vietnam.  In September 2005, it was noted that the appellant's left knee was wearing out over the years due to favoring the right knee.  

During his October 2010 hearing, the appellant stated that at his April 2004 RO hearing the DRO stated that was going to grant the claim for service connection for the left leg secondary to the right leg and knee.  However, in the subsequent Supplemental Statement of the Case (SSOC), the DRO continued to deny service connection for a left leg disability secondary to the right leg and knee.  The appellant stated that he believed that his left leg was secondary to his right leg disability because his orthopedic surgeon told him that there was a probability.  He related that he would favor his service connected right leg and put more pressure on the left leg.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent  symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  Id.  

Here, the appellant asserts that his left leg disability is secondary to the service-connected the right leg and knee disability.  Evidence has been presented which noted that the left knee was wearing out over the years due to favoring the right knee.  The record is devoid of a VA compensation and pension etiology opinion on this issue.  As such, a remand is warranted so that a VA examination and opinion can be obtained.  

The appellant also appeals the denial of an increased rating for postoperative residuals of shrapnel wound to the right leg and right knee, to include whether a separate disability rating is warranted for scars.

The appellant was last afforded a VA compensation and pension examination for the joints in October 2008.  However, the evidence shows that he had a total right knee arthroplasty in November 2008.  

During his October 2010 hearing, the appellant stated that he could not bend his right leg very far without pain.  It was approximated that he could bend 20 degrees.  He reported constant pain and that he could walk maybe 100 yards continually.  He noted a slow gait and total knee replacement in November 2008.  The appellant indicated that even with the total knee replacement, he has limitation of motion in extension and flexion.  According to the appellant, the scars on his right leg and knee are tender, itchy, flaky and painful to touch.  He related that he used ointments on his scars.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The appellant asserts that his disability has worsened and the evidence shows that he has had a total right knee arthroplasty since his last compensation and pension examination.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination to determine the nature of etiology of the appellant's left leg disability.  Upon examination and review of the entire claims folder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left leg disability was caused or aggravated by the appellant's service connected right leg and knee disability.  If so, the examiner should discuss the degree of aggravation caused by the right leg and knee.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2. Schedule the appellant for an examination to determine the severity of his for postoperative residuals of shrapnel wound to the right leg and right knee.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  
A complete rationale should be provided for any opinion(s) expressed.

3. Schedule the appellant for an examination to determine the nature and extent of any scarring associated with the postoperative residuals of shrapnel wound to the right leg and right knee.  All appropriate diagnostic codes for the skin should be addressed.  The examiner should address the medications prescribed to the appellant for his skin disability and address whether intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required and, if so, for what duration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


